
	
		II
		109th CONGRESS
		2d Session
		S. 3813
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Smith (for himself,
			 Mr. Bingaman, and
			 Ms. Murkowski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To permit individuals who are employees of a grantee that
		  is receiving funds under section 330 of the Public Health Service Act to enroll
		  in health insurance coverage provided under the Federal Employees Health
		  Benefits Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Health Center Employee
			 Health Coverage Act of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)Federally
			 Qualified Health Centers (referred to in this section as FQHCs)
			 are required under section 330 of the Public Health Service Act (42 U.S.C.
			 254b) to be located in, and serve, a community that is designated as
			 medically underserved.
			(2)FQHCs are
			 required under such section 330 to make its services available to all residents
			 of the community, without regard to ability to pay, and to make those services
			 affordable by discounting charges for otherwise uncovered care to low-income
			 families in accordance with family income.
			(3)FQHCs are
			 required under such section 330 to provide comprehensive primary health care
			 services, including preventive care, care for illness or injury, services which
			 improve the accessibility of care, and the effectiveness of care.
			(4)FQHCs are
			 required under such section 330 to be governed by a board of directors, a
			 majority of whose members are active, registered patients of the health center,
			 thus ensuring that the center is responsive to the health care needs of the
			 community it serves.
			(5)FQHCs delivered
			 comprehensive primary and preventive care to more than 15,000,000 people in
			 2004, more than 6,000,000 of whom had no health insurance coverage.
			(6)FQHCs employ
			 nearly 100,000 people across the United States.
			(7)FQHCs are being
			 challenged by increasing financial pressures that jeopardize their ability to
			 provide health services to medically underserved populations, including the
			 elderly, the uninsured, and lower-income individuals.
			(8)Health insurance
			 costs in the small employer market have risen more than 30 percent in the past
			 2 years, forcing many FQHCs to use additional Federal funding to continue to
			 provide health insurance coverage for their employees.
			(9)The Federal
			 Government negotiates premiums with health insurance companies for millions of
			 Federal employees, thereby ensuring the best possible rates under the Federal
			 Employee Health Benefit Program (referred to in this section as
			 FEHBP).
			(10)Last year FEHBP
			 premiums increased 7.5 percent, far less than that of even large
			 employers.
			(11)FQHCs receive
			 Federal grants from the Health Resource and Services Administration that help
			 cover the cost of providing high quality, affordable health care for everyone
			 in their communities, including the uninsured.
			(12)FQHCs use a
			 portion of their Federal grant to cover the cost of health insurance for their
			 employees.
			(13)As health
			 insurance premiums rise, FQHCs may be forced to reduce health insurance
			 coverage for their own employees, or reduce the availability of care in their
			 communities.
			(14)Last year,
			 almost 1,400,000 Americans joined the ranks of the uninsured—bringing our
			 Nation's total to more than 45,000,000 people without health insurance, while
			 another 30,000,000 or more are underinsured.
			(15)The uninsured
			 are in significantly worse health than those with health insurance, receive
			 fewer preventive services, are less likely to receive regular care for chronic
			 diseases, and are more likely to be hospitalized for a condition that could
			 have been treated more effectively with timely access to ambulatory
			 care.
			(16)Adding FQHC
			 employees to the list of those covered under the FEHBP would help control
			 rising health insurance costs, reduce the cost of providing health insurance to
			 their employees, and enable centers to use scarce funds to continue providing
			 care in their communities.
			3.Addition of
			 health center employees to FEHBP
			(a)DefinitionsSection
			 8901(l) of title 5, United States Code, is amended—
				(1)in subparagraph
			 (H), by striking and at the end;
				(2)in subparagraph
			 (I), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(J)an individual who
				is an employee of a federally qualified health center (as defined in section
				1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))) that has
				elected to offer coverage under this chapter or who is an employee of a grantee
				that is receiving funds under section 330(l) of the Public Health Service Act
				(42 U.S.C. 254b(l)) that has elected to offer coverage under this
				chapter.
						.
				(b)Employees
			 health benefits fundSection 8909 of title 5, United States Code,
			 is amended by adding at the end the following:
				
					(h)An individual who
				is an employee of a federally qualified health center (as defined in section
				1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))) who has
				elected coverage under this chapter or who is an employee of a grantee that is
				receiving funds under section 330(l) of the Public Health Service Act (42
				U.S.C. 254b(l)) who has elected coverage under this chapter shall be required
				to pay currently into the Employees Health Benefits Fund, under arrangements
				satisfactory to the Office, an amount equal to the sum of—
						(1)the employee and
				agency contributions which would be required in the case of an employee
				enrolled in the same health benefits plan and level of benefits; and
						(2)an amount,
				determined under regulations prescribed by the Office, necessary for
				administrative expenses, but not to exceed 2 percent of the total amount under
				clause
				(i).
						.
			
